          Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 1 of 72




                           IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF PENNSYLVANIA

    KATHERINE CROCKETT,

                  Plaintiff,

          v.
                                                             NO: 2:19-CV-00276
    LUITPOLD PHARMACEUTICALS, INC;
    AMERICAN REGENT, INC.; DAIICHI                           JURY TRIAL DEMANDED
    SANKYO, INC.; DAIICHI SANKYO CO.,
    LTD.; DAIICHI SANKYO US HOLDINGS,
    INC.; VIFOR (INTERNATIONAL) AG,

                   Defendants.

                 DEFENDANT VIFOR (INTERNATIONAL) AG’S AMENDED
                ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT

        Defendant, Vifor (International) AG (“Vifor International” or “Defendant”), by and

through its counsel of record hereby sets forth the following Amended Answer to Plaintiff’s Third

Amended Complaint (“Answer”). Defendant responds to the allegations in Plaintiff’s Third

Amended Complaint (“Complaint”) insofar as the allegations pertain to it. Except as otherwise

expressly set forth below, Defendant denies knowledge or information sufficient to form a belief

as to the truth or falsity of each and every allegation in the Complaint to the extent that such

allegations refer or relate to any other defendant, person or entity. Any allegations, averments,

contentions or statements in the Complaint not specifically and unequivocally admitted in this

Answer are denied. Defendant responds to each of the paragraphs of the Complaint as follows:

                               PARTIES, JURISDICTION, AND VENUE 1

        1.       Plaintiff, Katherine Crockett, is a resident of Philadelphia, PA.




1
  Defendant repeats the Complaint’s subheadings solely for organizational purposes and does not admit to their
truth.


                                                         1
          Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 2 of 72




                 ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                 about the truth of the allegations in this paragraph and, therefore, denies them.

American Regent Defendants 2

        2.       Luitpold Pharmaceuticals, Inc. (hereinafter “Luitpold”) was a for-profit corporation

incorporated in the state of New York. At all relevant times, Luitpold maintained its principal

offices in Norristown, PA and Shirley, NY. Luitpold was a subsidiary and member of the Daiichi

Sankyo Group and was the parent company to its own subsidiary, American Regent, Inc. In

addition to maintaining an office in the Commonwealth of Pennsylvania, Luitpold was registered

to do business throughout the state as well as in the county of Philadelphia, specifically. Luitpold

has at all relevant times engaged in the business of researching, developing, testing, designing,

licensing, manufacturing, distributing, selling, labeling, promoting, and marketing the Injectafer

(ferric carboxymaltose) product.

                 ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                 about the truth of the allegations in this paragraph and, therefore, denies them.

        3.       American Regent, Inc. (hereinafter “American Regent”) is a for-profit corporation

incorporated in the state of New York. At all relevant times, American Regent appears to operate

its principal office out of Shirley, NY, sharing an office address with Luitpold. Upon information

and belief, American Regent also operates out of its Norristown, PA office and is registered to do

business in the Commonwealth. American Regent was originally a subsidiary of Luitpold and the

Daiichi Sankyo Group. American Regent is the manufacturer listed on the Injectafer label. Along




2
  Upon information and belief, the American Regent, Inc. entity named as a defendant in Plaintiff’s Complaint was a
wholly-owned subsidiary of Luitpold Pharmaceuticals, Inc. and no longer exists. To streamline its business,
Luitpold Pharmaceuticals, Inc. merged this entity into itself on December 31, 2018. Thereafter, the surviving entity
was renamed American Regent, Inc. Herein, Defendant’s use of “American Regent, Inc.” or “ARI” refers to all of
the new surviving entity, the former Luitpold Pharmaceuticals, Inc., and the former American Regent, Inc.


                                                         2
         Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 3 of 72




with Defendant Luitpold, American Regent is and was at all relevant times engaged in the business

of researching, developing, testing, designing, licensing, manufacturing, promoting, labeling,

distributing, selling, and marketing the Injectafer product.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them. In

               addition, as to footnote 1 of the Complaint, Defendant lacks knowledge or

               information sufficient to form a belief about the truth of the allegations and,

               therefore, denies them.

       4.      Upon information and belief, on or about December 31, 2018, Luitpold merged

American Regent into itself, and the surviving entity – Luitpold – was renamed American Regent,

Inc. The new entity of American Regent is wholly owned by Daiichi Sankyo, Inc.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

Daiichi Sankyo Defendants

       5.      Daiichi Sankyo, Inc. (hereinafter “DSI”) is a for-profit corporation incorporated in

the state of Delaware with its principal office in Basking Ridge, New Jersey. Upon information

and belief, DSI is or was also known as Sankyo USA Development, Sankyo Pharma Development,

Sankyo Pharma Inc., Daiichi Sankyo Pharma Development, Daiichi Pharmaceuticals, Inc., Daiichi

Medical Research, Inc., Daiichi Sankyo Group, and Daiichi Pharma Holdings, Inc. The below

allegations are attributable to all such entities now represented by DSI or Daiichi Sankyo Co., Ltd.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.




                                                 3
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 4 of 72




       6.     DSI is the United States subsidiary of Daiichi Sankyo Co., Ltd, located in Tokyo,

Japan, and is a member of the Daiichi Sankyo Group. Upon information and belief, both

Defendants Luitpold and American Regent are and were members of the Daiichi Sankyo Group.

              ANSWER: Defendant lacks knowledge or information sufficient to form a belief

              about the truth of the allegations in this paragraph and, therefore, denies them.

       7.     DSI is wholly owned by Defendant, Daiichi Sankyo U.S. Holdings, Inc.

              ANSWER: Defendant lacks knowledge or information sufficient to form a belief

              about the truth of the allegations in this paragraph and, therefore, denies them.

       8.     DSI is and was at all times engaged in the business of researching, developing,

designing, licensing, manufacturing, and distributing, and selling the Injectafer product.

Additionally, DSI specifically assumed the roles of promoting and marketing Injectafer in or

around January 2017.

              ANSWER: Defendant lacks knowledge or information sufficient to form a belief

              about the truth of the allegations in this paragraph and, therefore, denies them.

       9.     Daiichi Sankyo Co., Ltd. (hereinafter “DSC”) is the parent company to DSI, Daiichi

Sankyo U.S. Holdings, Inc., and the Daiichi Sankyo Group of companies. At all relevant times,

DSC is and was a corporation organized and existing under the laws of Japan, having its principal

place of business at 3-5-1, Nihonbashi-honcho, Chuo-ku, Tokyo, 103-8426, Japan.

              ANSWER: Defendant lacks knowledge or information sufficient to form a belief

              about the truth of the allegations in this paragraph and, therefore, denies them.




                                                4
         Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 5 of 72




       10.     DSC is in the business of designing and manufacturing prescription drugs,

including that used by Plaintiff, across the world, including in the United States, and specifically

in the Commonwealth of Pennsylvania.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       11.     Upon information and belief, DSC at all relevant times exercised control over DSI

and the DSI subsidiaries, Luitpold and American Regent, as well as Daiichi Sankyo U.S. Holdings,

Inc.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       12.     Upon information and belief, the agreements between and among the Daiichi

defendants, and their affiliates and subsidiaries, provides for DSC to have ultimate control over all

relevant decisions, policies, and conduct, and therefore is liable for any and all tort liabilities of

Defendants DSI, Luitpold, Daiichi Sankyo U.S. Holdings, Inc., and American Regent.

                ANSWER: Defendant lacks knowledge or information sufficient to form a

                belief about the truth of the allegations in this paragraph and, therefore, denies

                them.

       13.     Upon information and belief, DSI operates as the U.S. headquarters of DSC. At

least four of the principals, members, directors, or officers of DSI are also members of DSC. In

addition, DSC operates several research and development facilities across the world, including

collaborating with DSC to oversee operations for its U.S. subsidiaries.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.




                                                  5
         Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 6 of 72




        14.     Daiichi Sankyo U.S. Holdings, Inc. (hereinafter “DS Holdings”) wholly owns

Daiichi Sankyo, Inc. and is located in Basking Ridge, New Jersey.

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.

        15.     Upon information and belief, DS Holdings is a subsidiary of DSC.

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.

        16.     Upon information and belief, DS Holdings is and was at all times engaged in the

business of researching, developing, designing, licensing, manufacturing, and distributing, and

selling the Injectafer product.

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.

        17.     Upon information and belief, DS Holdings was responsible for the actions and

omission of its wholly owned subsidiary, DSI.

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.

        18.     Upon information and belief, there existed at all relevant times a unity of interest

in ownership between DSC, DS Holdings, and DSI such that independence from, or separation

between, the Daiichi Defendants does not exist and has never existed. Each of them are alter egos

of the other.

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.




                                                  6
           Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 7 of 72




          19.   Because of the unity of operations and ownership, DSI, DS Holdings, and DSC are

hereto after referred to as the “Daiichi Defendants.”

                ANSWER: Defendant lacks knowledge or information sufficient to form a belief

                about the truth of the allegations in this paragraph and, therefore, denies them.

Vifor Defendants

          20.   Vifor Pharma Ltd. (hereinafter “Vifor Pharma”) is a for-profit corporation

headquartered in Switzerland with an office location at Rechenstrasse 37 CH-9014 St. Gallen.

                ANSWER: Only Defendant Vifor International is answering this Complaint.

                Defendant admits only that Vifor Pharma is a for-profit corporation headquartered

                in St. Gallen, Switzerland. Defendant otherwise denies the allegations in this

                paragraph.

          21.   Vifor Pharma Participations Ltd. (hereinafter “Vifor Participations”) is a for-profit

corporation headquartered in Switzerland with an office location at Rechenstrasse 37 CH-9014 St.

Gallen.

                ANSWER: Only Defendant Vifor International is answering this Complaint.

                Defendant admits only that Vifor Participations is a for-profit corporation

                headquartered in St. Gallen, Switzerland.        Defendant otherwise denies the

                allegations in this paragraph.

          22.   Vifor Participations is a wholly owned subsidiary of Vifor Pharma.

                ANSWER: Only Defendant Vifor International is answering this Complaint.

                Defendant admits that Vifor Participations is wholly owned by Vifor Pharma.

                Defendant otherwise denies the allegations in this paragraph.




                                                  7
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 8 of 72




       23.     Vifor (International) AG a/k/a Vifor (International) Inc. (hereinafter “Vifor

International”) is a for-profit corporation headquartered in Switzerland with an office location at

Rechenstrasse 37 CH-9014 St. Gallen.

               ANSWER: Only Defendant Vifor International is answering this Complaint.

               Defendant admits that Vifor International is a for-profit corporation headquartered

               in St. Gallen, Switzerland. Defendant otherwise denies the allegations in this

               paragraph.

       24.     Vifor Pharma Management Ltd. (hereinafter “Vifor Management”) is a for-profit

corporation headquartered in Switzerland with an office location at Flughofstrasse 61, CH-81542

Glattbrugg.

               ANSWER: Only Defendant Vifor International is answering this Complaint.

               Defendant admits only that Vifor Management is a for-profit corporation

               headquartered in Zurich-Glattbrugg, Switzerland. Defendant otherwise denies the

               allegations in this paragraph.

       25.     Vifor International and Vifor Management are both wholly owned subsidiaries of

Vifor Participations, which is wholly owned by Vifor Pharma.

               ANSWER: Only Defendant Vifor International is answering this Complaint.

               Defendant admits that Vifor Management and Vifor International are wholly

               owned by Vifor Participations, which is wholly owned by Vifor Pharma.

               Defendant otherwise denies the allegations in this paragraph.

       26.     Relypsa Inc. is a for-profit corporation incorporated in the state of Delaware with

its principal office located at 100 Cardinal Way, Redwood City, California.




                                                8
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 9 of 72




              ANSWER: Only Defendant Vifor International is answering this Complaint.

              Defendant admits only that Relypsa, Inc. changed its name to Vifor Pharma, Inc.

              effective January 28, 2021, and is a for-profit corporation incorporated in

              Delaware and headquartered in Redwood City, California. Defendant otherwise

              denies the allegations in this paragraph.

       27.    Relypsa Inc. is a United States wholly owned subsidiary of Vifor Pharma, and a

United States Corporate Affiliate of Vifor Management and Vifor International.

              ANSWER: Only Defendant Vifor International is answering this Complaint.

              Defendant admits only that Relypsa, Inc. changed its name to Vifor Pharma, Inc.

              effective January 28, 2021, that it is wholly owned by Vifor Pharma and is a U.S.

              corporate affiliate of Vifor Management and Vifor International. Defendant

              otherwise denies the allegations in this paragraph.

       28.    Vifor Pharma is the parent company to Vifor Participations, Vifor International,

Vifor Management, and Relypsa. At all relevant times, Vifor Pharma is and was a corporation

organized and existing under the laws of Switzerland, having its principal place of business at

Rechenstrasse 37 CH-9014 St. Gallen.

              ANSWER: Only Defendant Vifor International is answering this Complaint.

              Defendant admits only that (1) Vifor International and Vifor Management are

              wholly owned by Vifor Participations, which is wholly owned by Vifor Pharma;

              (2) Relypsa, Inc. changed its name to Vifor Pharma, Inc. effective January 28, 2021,

              and is wholly owned by Vifor Pharma; and (3) Vifor Pharma is a corporation

              headquartered in St. Gallen, Switzerland. Defendant otherwise denies the

              allegations in this paragraph.




                                                9
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 10 of 72




       29.     Because of the unity of operations and ownership, Vifor Pharma, Vifor

Participations, Vifor International, Vifor Management, and Relypsa are hereto after referred to as

the “Vifor Defendants.”

               ANSWER: Defendant admits only that Plaintiff, for purposes of the Complaint,

               defines “Vifor Defendants” as a term intended to include Vifor International.

               Only Defendant Vifor International is answering this Complaint. Defendant

               otherwise denies the allegations in this paragraph.

       30.     The Vifor Defendants are in the business of researching, developing, designing,

licensing, manufacturing, distributing, supplying, selling, marketing, and/or introducing into

commerce ferric carboxymaltose, or its European brand bioequivalent, Ferinject.

               ANSWER: Defendant admits only that: (1) it researched, developed and

               designed ferric carboxymaltose; (2) it licenses the Active Pharmaceutical

               Ingredient (“API”) to ARI for manufacture and use in the United States by ARI as

               “Injectafer;” and (3) it designs, manufactures and sells Ferinject in Europe.

               Defendant otherwise denies the allegations in this paragraph.

       31.     Upon information and belief, the Vifor Defendants, by and through Vifor

International, are engaged in a licensing deal with Luitpold that permits Luitpold to design,

manufacture, market, supply, promote, label, distribute, and sell Injectafer in the United States.

Vifor International was the international “partner” of Luitpold in the sale of Injectafer. The

licensing agreement between Vifor International and Luitpold awards Vifor International a “share

of partner sales” in regards to Injectafer sales in the United States.

               ANSWER: Defendant admits only that it licenses the API to ARI for

               manufacture and use in the United States by ARI as “Injectafer.” ARI is and has




                                                  10
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 11 of 72




               only ever been the sole New Drug Application (“NDA”) holder for Injectafer in

               the United States, and is responsible for compliance with the Food and Drug

               Administration’s (“FDA”) regulatory requirements. Further, the responsibilities of

               Defendant Vifor International with respect to the licensing of the API to ARI are

               formally set forth in the Master Licensing Agreement, which speaks for itself.

               Defendant otherwise denies the allegations in this paragraph.

       32.     Upon information and belief, the Vifor Defendants were responsible for the original

design and development of the bioequivalent ferric carboxymaltose product, Ferinject.

               ANSWER: Defendant admits only that it designed and developed Ferinject which

               is not sold in the United States. Defendant otherwise denies the allegations in this

               paragraph.

       33.     Upon information and belief, the Vifor Defendants, by and through Vifor

International, licensed that ferric carboxymaltose design to Luitpold, which in turn designed,

manufactured, marketed, supplied, distributed, and sold the bioequivalent Injectafer product to the

United States market.

               ANSWER: Defendant admits only that it licenses the API to ARI for manufacture

               and use in the United States by ARI as “Injectafer.” Defendant denies the remaining

               allegations in this paragraph.

       34.     Pursuant to the aforementioned licensing deal and other agreements, the Vifor

Defendants assumed a role in the conducting and management of the clinical trials, marketing,

promotion, marketing sales organization, and safety reporting for Injectafer.

              ANSWER: Defendant admits only that the responsibilities of Defendant Vifor

              International with respect to the licensing of the API to ARI for manufacture and




                                                11
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 12 of 72




              use in the United States by ARI as “Injectafer,” are formally set forth in the Master

              Licensing Agreement, which speaks for itself, and otherwise denies the remaining

              allegations in this paragraph.

       35.     Upon information and belief, the Vifor Defendants, by and through Relypsa,

manage the United States iron business, including Injectafer, on behalf of Vifor International, and

provide support to American Regent and DSI, on the design, manufacture, distribution, marketing,

promotion, pharmacovigilance, and/or sale of Injectafer.

               ANSWER: Denied.

       36.     Pursuant to 21 C.F.R. § 207 (2019), foreign manufacturers of a pharmaceutical drug

that is imposed or offered into the United States must have a Registered Agent. Vifor’s Registered

Agent in the United States is American Regent.

               ANSWER: This allegation constitutes a legal conclusion to which no response is

               required, and the Code of Federal Regulations speaks for itself. Defendant

               otherwise denies the allegations in this paragraph.

       37.     Additionally, since initially introducing ferric carboxymaltose into the world

market, Vifor Pharma, and its subsidiaries have been in the business of collecting, supervising,

analyzing, and reporting adverse events, peer-reviewed literature, clinical and nonclinical studies,

and other epidemiology on ferric carboxymaltose.

               ANSWER: Defendant admits only that the responsibilities of Defendant Vifor

               International with respect to the licensing of the API to ARI for manufacture and

               use in the United States by ARI as “Injectafer” are formally set forth in the Master

               Licensing Agreement and the Pharmacovigilance Agreement, which speak for

               themselves. ARI is and has only ever been the sole NDA holder for Injectafer in




                                                 12
         Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 13 of 72




               the United States, and is responsible for compliance with the FDA’s regulatory

               requirements. Defendant otherwise denies the allegations in this paragraph.

        38.    Each of the above Defendants played a role in the design, manufacture, distribution,

marketing, promotion, pharmacovigilance, and/or sale of Injectafer. Plaintiff’s injuries were

caused by the conduct of one or various combinations of Defendants, and through no fault of

Plaintiff.

               ANSWER: Denied.

                                 JURISDICTION AND VENUE

        39.    This Court has personal jurisdiction over Plaintiff, Katherine Crockett, who was a

resident of Philadelphia, Pennsylvania, at all times relevant to the administration and treatment for

Injectafer. Additionally, Plaintiff was administered the Injectafer product in Philadelphia,

Pennsylvania, suffered her injuries caused by the drug in Philadelphia, Pennsylvania, and received

and continues to receive substantial medical treatment for her injuries in Philadelphia,

Pennsylvania. This Court has original jurisdiction over this matter pursuant to 28 U.S.C.S. § 1332

because the matter in controversy exceeds the sum of $75,000.00 and because it is between citizens

of different states. See 28 U.S.C.S. § 1332(a)(1).

               ANSWER: Defendant does not contest subject matter jurisdiction as to Vifor

               International, and otherwise denies allegations as to it in this paragraph. As to

               entities other than Defendant Vifor International, Defendant lacks knowledge or

               information sufficient to form a belief about the truth of the allegations in this

               paragraph and, therefore, denies them.




                                                 13
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 14 of 72




General Personal Jurisdiction

       40.     This Court has personal jurisdiction, pursuant to 42 Pa. C.S. § 5301 et seq., over

the Defendants because, at all relevant times, they have engaged in continuous and systematic

business activities in the Commonwealth of Pennsylvania.

               ANSWER: Defendant does not contest personal jurisdiction as to Vifor

               International, and Defendant otherwise denies the allegations as to it in this

               paragraph. As to entities other than Defendant Vifor International, Defendant lacks

               knowledge or information sufficient to form a belief about the truth of the

               allegations in this paragraph and, therefore, denies them.

       41.     This Court also has general personal jurisdiction over the Luitpold, American

Regent, and DSI Defendants because each is registered to do business in Pennsylvania and

therefore has consented to general personal jurisdiction in Pennsylvania, per 42 Pa. C.S. § 5301

and 42 Pa. C.S § 5322. DSC and DS Holdings, as the parents and alter ego to DSI and the Daiichi

Sankyo Group, thus have inextricable ties to Pennsylvania.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       42.     This Court also has general personal jurisdiction over the Vifor Defendants, which

do business in Pennsylvania. Specifically, the Vifor Defendants, by and through Vifor

International, engaged in a licensing deal for its ferric carboxymaltose product that would see the

continuous and systematic sale of Injectafer in the Commonwealth. Additionally, the Vifor

Defendants, by and through the Vifor affiliates including, but not limited to, Relypsa, manage the

sale of Injectafer in the United States, including in the Commonwealth, and provide support to

American Regent and DSI on the design, manufacture, distribution, marketing, promotion,

pharmacovigilance, and/or sale of Injectafer. Vifor’s Registered Agent is American Regent. Vifor


                                                14
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 15 of 72




Pharma and Vifor Participations, as the parents and alter ego to Vifor International and Relypsa,

thus have inextricable ties to Pennsylvania.

               ANSWER:        Defendant does not contest personal jurisdiction as to Vifor

               International. Defendant admits only that it licenses the API to ARI for manufacture

               and use in the United States by ARI as “Injectafer.” Defendant otherwise denies

               the allegations in this paragraph.

       43.     This Court has additional grounds for general personal jurisdiction as Luitpold and

American Regent operate an office and principal place of business at 800 Adams Street,

Norristown (also referred to as Eagleville or Audubon), PA 19403, which is located in the Eastern

District of Pennsylvania. See 28 U.S.C.S. § 1391(b)(1)&(2).

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       44.     This Court also has personal jurisdiction over each of the Defendants pursuant to

42 Pa. C.S § 5322.

               ANSWER:        Defendant does not contest personal jurisdiction as to Vifor

               International, and Defendant otherwise denies the allegations as to it in this

               paragraph. As to entities other than Defendant Vifor International, Defendant lacks

               knowledge or information sufficient to form a belief about the truth of the

               allegations in this paragraph and, therefore, denies them.

Specific Personal Jurisdiction

       45.     This Court has specific personal jurisdiction over the Defendants due to the

Injectafer-specific business activities, including but not limited to the development, testing,




                                                15
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 16 of 72




pharmacovigilance, safety monitoring, promotion, and sale of Injectafer that take place in parts of

the Commonwealth of Pennsylvania which are located in the Eastern District of Pennsylvania.

               ANSWER:        Defendant does not contest personal jurisdiction as to Vifor

               International, and Defendant otherwise denies the allegations as to it in this

               paragraph. As to entities other than Defendant Vifor International, Defendant lacks

               knowledge or information sufficient to form a belief about the truth of the

               allegations in this paragraph and, therefore, denies them.

       46.     Upon information and belief, Luitpold headquartered its Clinical Division at its

Norristown, Pennsylvania office. Norristown, PA was also home to Luitpold’s Clinical Research

and Development Department, to the extent that group existed separately from the Clinical

Division.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them. In

               addition, as to footnote 2 of the Complaint, Defendant lacks knowledge or

               information sufficient to form a belief about the truth of the allegations in this

               footnote and, therefore, denies them.

       47.     Upon information and belief, Luitpold’s senior Clinical and scientific staff

conducted their Injectafer-specific responsibilities out of the Norristown, PA office, including the

Senior Clinical Project Manager responsible for Injectafer.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       48.     Upon information and belief, Luitpold’s Regulatory Affairs Department also

operated out of the Norristown, PA office. Specifically, Marsha E. Simon, Director of Regulatory




                                                16
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 17 of 72




Affairs, was employed in the Norristown, PA office and used the Norristown, PA address when

making regulatory submissions on behalf of Luitpold and Injectafer to the Food and Drug

Administration (FDA).

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       49.     Additionally, the Luitpold Norristown PA office served as either the monitoring

hub, organizational headquarters, or specific location for pivotal Injectafer clinical studies run by

Defendants, including but not limited to: “Intravenous Ferric Carboxymaltose (FCM) Versus IV

Iron Sucrose or IV Iron Dextran in Treating Iron Deficiency Anemia in Women;” “Trial to

Evaluate the Utility of Serum Hepcidin Levels to Predict Response to Oral or IV Iron and to

Compare Safety, Effect on Quality of Life, and Resource Utilization of Injectafer vs. Intravenous

Standard of Care for the Treatment of Iron Deficiency Anemia (IDA) in an Infusion Center

Setting;” A Study to Characterize the Pharmacokinetics and Pharmacodynamics Profile of

Intravenous Ferric Carboxymaltose in Pediatric Subjects 1-17 Years Old With Iron Deficiency

Anemia (IDA);” and, “IRON Clad: Can Iron Lessen Anemia Due to cancer and chemotherapy: A

multicenter, randomized, double-blinded, controlled study to investigate the efficacy and safety of

Injectafer.”

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       50.     Upon information and belief, the Norristown, PA office also was the location at

which Luitpold conducted its pharmacovigilance and safety reporting functions for the Injectafer

product. Specifically, Luitpold employed its Senior Medical Director, Clinical Quality Assurance,




                                                 17
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 18 of 72




Senior Clinical Project Manager, and Clinical Research Associate positions, among other

pharmacovigilance and safety positions, all in the Norristown, PA office.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       51.     Consequently, Luitpold’s pharmacovigilance, medical affairs, clinical design, and

regulatory functions – either in whole or in substantial part – involving Injectafer all were

conducted in the Norristown, PA location.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       52.     Pursuant to the licensing and safety agreements between Vifor International and

Luitpold, the Vifor Defendants directly participated in the registration and clinical trials,

marketing, promotion and marketing sales organization, safety reporting, adverse events arising

from clinical trials, and pharmacovigilance obligations for Injectafer, which – either in whole or

in substantial part – were conducted or managed in Luitpold’s Norristown, PA location.

               ANSWER: Defendant admits only that (1) it developed ferric carboxymaltose; (2)

               it licenses the API to ARI for manufacture and use in the United States by ARI as

               “Injectafer;” (3) ARI is and only ever has been the sole NDA holder for Injectafer

               in the United States, and is responsible for compliance with the FDA’s regulatory

               requirements; and (4) the responsibilities of Defendant Vifor International with

               respect to licensing the API to ARI are formally set forth in the Master Licensing

               Agreement and the Safety Data Exchange Agreement, which speak for themselves.

               Defendant denies the remaining allegations as to it in this paragraph, and otherwise




                                                18
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 19 of 72




                lacks knowledge or information sufficient to form a belief about the truth of the

                remaining allegations in this paragraph and, therefore, denies them.

       53.      Additionally, the Vifor Defendants, by and through the Vifor Affiliates including,

but not limited to, Relypsa, and in conjunction with American Regent, are engaged in the design,

manufacture, distribution, marketing, promotion, pharmacovigilance, and/or sale of Injectafer,

which – either in whole or in substantial part – were conducted or managed in Luitpold’s

Norristown, PA location.

                ANSWER: Denied.

       54.      All other Defendants, either as subsidiary, parent, or licensing partner to Luitpold

and American Regent, similarly engaged in the aforementioned development, testing,

pharmacovigilance, and safety reporting functions for the Injectafer product in the Commonwealth

of Pennsylvania. Injectafer was also specifically promoted, marketed, and sold throughout the

Commonwealth.

                ANSWER: As to entities other than Defendant, Defendant lacks knowledge or

                information sufficient to form a belief about the truth of the allegations in this

                paragraph and, therefore, denies them.

       55.      Defendants regularly conduct substantial business within the Eastern District of

Pennsylvania.

                ANSWER: Defendant denies the allegations in this paragraph as to itself. As to

                entities other than Defendant Vifor International, Defendant lacks knowledge or

                information sufficient to form a belief about the truth of the allegations in this

                paragraph and, therefore, denies them.




                                                  19
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 20 of 72




       56.     Injectafer is marketed, promoted, distributed, and sold to hospitals, medical

facilities, infusion centers, home health care agencies, and consumers in the Philadelphia region

within the Eastern District of Pennsylvania.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       57.     Venue is proper in the Eastern District of Pennsylvania because Defendants

American Regent and Luitpold operate an office out of Norristown, Pennsylvania. See 28 U.S.C.S.

§ 1391(b)(1)&(2).

               ANSWER: Defendant does not contest venue in this Court. As to entities other

               than Defendant Vifor International, Defendant lacks knowledge or information

               sufficient to form a belief about the truth of the allegations in this paragraph and,

               therefore, denies them.

       58.     Venue is also proper in the Eastern District because substantial, specific conduct

by the Luitpold Defendant, the American Regent Defendant, and the Vifor Defendants that gave

rise to this claim including the design, creation, testing, labeling, development, pharmacovigilance,

and sale of Injectafer originated and occurred in Defendants’ Philadelphia region office. See 28

U.S.C.S. § 1391(b)(2).

               ANSWER:         Defendant denies the allegations in this paragraph; however,

               Defendant does not contest venue in this Court. As to entities other than Defendant

               Vifor International, Defendant lacks knowledge or information sufficient to form a

               belief about the truth of the allegations in this paragraph and, therefore, denies

               them.




                                                 20
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 21 of 72




                         INTRODUCTION AND NATURE OF CASE

       59.     Injectafer (compound: ferric carboxymaltose) is an iron replacement injection

medication manufactured by Defendants indicated “for the treatment of iron deficiency anemia

(IDA) in adult patients who have intolerance to oral iron or have had unsatisfactory response to

oral iron, and in adult patients with non-dialysis dependent chronic kidney disease.”

               ANSWER: Defendant admits only that (1) it developed ferric carboxymaltose;

               (2) it licenses the API to ARI for manufacture and use in the United States by ARI

               as “Injectafer;” (3) ARI is and only ever has been the sole NDA holder for

               Injectafer in the United States, and is responsible for compliance with the FDA’s

               regulatory requirements; and (4) the responsibilities of Defendant Vifor

               International with respect to the licensing of the API to ARI are formally set forth

               in the Master Licensing Agreement, which speaks for itself. Defendant lacks

               knowledge or information sufficient to form a belief about the truth of the

               remaining allegations in this paragraph and, therefore, denies them.

       60.     Injectafer entered the United States market in 2013, brought to market by Luitpold

Defendants and American Regent Defendants, at the direction and under the control of their parent,

the Daiichi Sankyo Defendants. Prior to 2013, the compound “ferric carboxymaltose” was

available on the European and other markets under the brand name of Ferinject. Ferinject was

designed, manufactured, promoted, and sold by the Vifor Defendants, by and through Vifor

International. Defendant Vifor International licensed and continues to license ferric

carboxymaltose to all other Defendants who in turn have designed, manufactured, and sold the

product in the United States. The Vifor Defendants provide support to American Regent and DSI

on the design, manufacture, distribution, marketing, promotion, pharmacovigilance, and/or sale of

Injectafer in the United States.


                                                21
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 22 of 72




               ANSWER: Defendant admits only that (1) it developed ferric carboxymaltose; (2)

               it designs, manufactures and sells Ferinject in Europe; (3) it licenses the API to ARI

               for manufacture and use in the United States by ARI as “Injectafer;” (4) ARI is and

               only ever has been the sole NDA holder for Injectafer in the United States, and is

               responsible for compliance with the FDA’s regulatory requirements; and (5) the

               responsibilities of Defendant Vifor International with respect to licensing the API

               to ARI are formally set forth in the Master Licensing Agreement, which speaks for

               itself. Defendant otherwise denies the allegations in this paragraph.

       61.     Iron deficiency anemia (hereinafter “IDA”) is, put simply, insufficient levels of iron

in an individual’s body. Iron is a mineral that is essential for the body to produce a healthy amount

of red blood cells. Red blood cells work to carry oxygen throughout the body to tissues and organs.

Normally, people ingest iron from the foods they eat. When people have poor nutrition or poor

absorption of food, this can lead to a shortage of iron and in turn a shortage of red blood cells.

When the body does not have enough red blood cells, it is hard to maintain good health.

               ANSWER: Defendant admits that iron deficiency anemia (“IDA”) is a condition

               that is, among other things, associated with an insufficient level of iron in an

               individual’s body. The description of IDA in this paragraph is otherwise incomplete

               and thus Defendant otherwise denies the allegations in this paragraph.

       62.     For years, IDA was treated with oral iron supplements. The pharmaceutical industry

recently began to develop and introduce intravenous iron supplements for those unwilling or

unable to take oral iron supplements. Injectafer is a member of the class of intravenous iron

products available in the United States.




                                                 22
          Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 23 of 72




               ANSWER: Defendant admits that IDA is often treated with oral iron supplements.

               Defendant further admits that, for many patients, oral iron supplements are not

               options for a variety of reasons, and certain intravenous options have been

               developed to provide an alternative. Defendant otherwise lacks knowledge or

               information sufficient to form a belief about the truth of the allegations in this

               paragraph and, therefore, denies them.

       63.     Injectafer is to be administered intravenously in two doses separated by at least 7

days. Each dose should be for 750 mg, for a total cumulative dose of 1500 mg of iron per course.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       64.     Injectafer is one of several products available for intravenous iron, but the only

product available in the United States formulated with the unique ferric carboxymaltose

(hereinafter “FCM”) compound.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       65.     Unlike the other intravenous iron products available, FCM causes a condition called

“Severe    Hypophosphatemia”      (hereinafter   “Severe    HPP”)    and    potentially     “persistent

hypophosphatemia” (hereinafter “Persistent HPP”) after use, the condition suffered by Plaintiff in

this lawsuit that caused a number of other injuries to be specific in the below sections.

               ANSWER: Denied.

       66.     Hypophosphatemia (hereinafter “HPP”) is defined as an electrolyte disturbance in

which blood tests reveal that there is an abnormally low level of phosphate in the patient’s blood.

Phosphorous, or serum phosphate, is critically important and vital to several of the body’s




                                                 23
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 24 of 72




physiological processes. Phosphorous helps with bone growth, energy storage, and nerve and

muscle production.

              ANSWER: Defendant admits that hypophosphatemia is a condition in which a

              patient’s serum phosphate concentration is below normal. The description of the

              role of phosphorous in this paragraph is incomplete and thus Defendant denies the

              remaining allegations in this paragraph.

       67.    There are several levels of hypophosphatemia, including mild, moderate, and

severe. Agreed upon serum phosphate measurements for each level may vary, but typically the

measurements break down as: 2.5 – 4.5 mg/dl (normal range); 2.0 – 2.5 mg/dl serum phosphate

(mild hypophosphatemia); 1.0 – 2.0 mg/dl (moderate hypophosphatemia); and less than 1.0 mg/dl

(severe hypophosphatemia). Severe HPP has also been identified in literature as levels less than

1.5 mg/dl or 1.3 mg/dl.

              ANSWER: Defendant admits only that clinicians and researchers define various

              levels of hypophosphatemia in various ways. Defendant otherwise denies the

              allegations in this paragraph.

       68.    Additionally, there is a condition that has been coined as “persistent

hypophosphatemia” in which an individual can suffer from hypophosphatemia or severe

hypophosphatemia for a sustained period of time.

              ANSWER: Defendant admits that the phrase “persistent hypophosphatemia” has

              been used by clinicians to describe various conditions but denies that it has an

              accepted definition. Defendant otherwise denies the allegations in this paragraph.

       69.    There are clinically significant differences between mild hypophosphatemia (2.0 –

2.5 mg/dl) and severe hypophosphatemia (less than 1.5, 1.3, or 1.0 mg/dl). While moderate HPP




                                               24
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 25 of 72




can occur without symptomatology or injury, Severe HPP is a dangerous diagnosis that carries

with it muscle weakening, fatigue (potentially severe), severe nausea, and can also lead to serious

medical complications including osteomalacia, arrhythmias, cardiac arrest, respiratory failure,

and/or potentially rhabdomyolysis.

               ANSWER: Defendant admits that the extent of a reduction in phosphorous levels

               in hypophosphatemia can potentially have clinical relevance. Defendant otherwise

               denies the allegations in this paragraph.

       70.     The dangers of Severe HPP are not just brought on by the extremely low levels of

one’s serum phosphate, but also the duration (or prolonged period) of the severe

hypophosphatemia.

               ANSWER: Defendant admits that the duration of a reduction in phosphorous

               levels in hypophosphatemia can potentially have clinical relevance. Defendant

               otherwise denies the allegations in this paragraph.

       71.     Defendants have known for years, even before the pursuit of a New Drug

Application (NDA) for Injectafer, that ferric carboxymaltose – and by extension, Injectafer –

causes Severe HPP.

               ANSWER: Denied.

       72.     During ferric carboxymaltose’s presence on the European and United States

markets, dozens of case reports and important pieces of medical literature emerged revealing the

dangers of Severe HPP and linked the ferric carboxymaltose compound to Severe HPP.

               ANSWER: Denied.

       73.     This includes, but is not limited to, studies which have identified the following

findings of which Defendants were on notice:




                                                25
Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 26 of 72




(a)   An increasing number of case reports and case series that suggest that some

      intravenous-iron patients develop severe and symptomatic hypophosphatemia.

      Diagnosis of iron-induced hypophosphatemia requires clinical suspicion, with

      treatment guided by the severity of hypophosphatemia;

(b)   A comparison between ferric carboxymaltose (Injectafer) and another iron

      intravenous drug, iron isomaltoside (Monofer) found: “[t]he single most important

      risk factor for the development of hypophosphatemia appears to be the choice of

      intravenous iron preparations, where [ferric carboxymaltose] was associated

      with a 20-fold higher risk than [iron isomaltoside] and all 18 cases of severe

      and life-threatening hypophosphatemia developed after administration of

      [ferric carboxymaltose].” Moreover, the “prevalence of hypophosphatemia

      increased from 11% to 32.1% after treatment with [any] intravenous iron.”

      However,      “[t]he   hypophosphatemia    risk    was   greater        after   [ferric

      carboxymaltose] (45.5%). And cases of “[s]evere hypophosphatemia occurred

      exclusively    after   [ferric   carboxymaltose]   (32.7%).”       In     conclusion,

      “[t]reatement with [ferric carboxymaltose] is associated with a high risk of

      developing severe and prolonged hypophosphatemia and should therefore be

      monitored”;

      (c)    A separate comparison of ferric carboxymaltose to another intravenous iron

             drug, isomaltoside 1000 (Monofer) found significantly more HPP events

             when ferric carboxymaltose was administered to the patient at a rate of 64-

             9 (64 patients treated with ferric carboxymaltose contracted HPP and only

             9 treated with isomaltoside 1000 contracted HPP). The study found that




                                       26
Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 27 of 72




            HPP “occurred in up to 50% of patients who received [ferric

            carboxymaltose]” and also found cases of severe HPP only with ferric

            carboxymaltose administration;

     (d)    Yet another study had the goal of assessing “the prevalence, duration, and

            potential consequences of hypophosphatemia after iron injection.” Of the

            group of 78 patients treated with ferric carboxymaltose, 51% developed

            HPP, including 13% developing severe HPP. Of those 78 patients “the

            initial mean phosphate level was 1.08 mmol/L and it decreased to 0.82

            mmol/L following the iron administration. “Hypophosphatemia severity

            correlated with the dose of [ferric carboxymaltose].” In conclusion,

            “[h]ypophosphatemia        is    frequent     after   parenteral       [ferric

            carboxymaltose] injection and may have clinical consequences”;

     (e)    More recently, a comparison between Injectafer and ferumoxytol

            (Feraheme) found that 58.8% of Injectafer users versus only .9% of

            Feraheme users had severe hypophosphatemia (measured in this study as

            levels under 2.0 mg/dl); 10% of Injectafer users versus 0% of Feraheme

            users had extreme hypophosphatemia (measured in this study as levels

            below 1.3 mg/dl); and, 29.1% of Injectafer users versus 0% of Feraheme

            users continued to have persistence of severe hypophosphatemia at the end

            of the five-week study period.

     ANSWER: Denied. As Plaintiff has failed to provide citations to the studies

     purported to be summarized in subparagraphs (a) through (e), Defendant lacks

     knowledge or information sufficient to form a belief about the truth of the




                                      27
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 28 of 72




               allegations in this paragraph and, therefore, denies them. To the extent such

               studies exist as alleged, Defendant denies the characterization of each and every

               one, as each speaks for itself.

       74.     In addition to the aforementioned reports and literature, Luitpold had knowledge of

the link between Injectafer and Severe HPP from its own clinical studies, some of which it never

warned the general public via its labeling.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       75.     Most recently, in February 2020, a comparison between ferric carboxymaltose

(Injectafer) and iron isomaltoside (Monofer) published in the Journal of the American Medical

Association (JAMA) found that in one trial (Trial A), the incidence of hypophosphatemia with

Monofer was only 7.9% compared with 75% in Injectafer patients; in the other trial (Trial B), the

incidence of hypophosphatemia with Monofer was only 8.1% compared with 73.7% in Injectafer

patients; severe hypophosphatemia was not observed in Monofer patients but occurred in

11.3% of Injectafer patients; and, “even a single course of Injectafer may adversely affect a

person’s skeleton which may help explain why repeated dosing of ferric carboxymaltose has

been associated with osteomalacia and bone fractures.”

               ANSWER: Denied. Defendant denies the characterization of the study

               purported to be summarized, which speaks for itself.

       76.     An original New Drug Application (NDA) submitted by Luitpold to Food and Drug

Administration (FDA) in July 2006 received a non-approvable letter in response due to clinical

safety concerns. An additional NDA application for Injectafer was submitted in September 2007

and again received a non-approval letter due to clinical safety concerns. Among the safety concerns




                                                 28
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 29 of 72




that halted approval was “clinically important hypophosphatemia.” “Clinically important

hypophosphatemia” never made its way onto the Injectafer labeling, even after being identified as

a cause of earlier application denial.

               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with

               the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

               itself. Defendant otherwise lacks knowledge or information sufficient to form a

               belief about the truth of the allegations in this paragraph and, therefore, denies

               them.

       77.     Despite FDA’s own assessment that Injectafer caused “clinically important

hypophosphatemia” and the multiple reports, adverse event reports, and published studies linking

Injectafer to Severe HPP, Luitpold brought Injectafer to the United States market in 2013 without

any adequate warnings on the product labeling or to the medical community.

               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with

               the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

               itself. Defendant otherwise denies the allegations in this paragraph.

       78.     Injectafer’s label omits, and has at all relevant times since its introduction into the

United States market, any reference to Severe HPP or “clinically important hypophosphatemia.”

The labeling makes no attempt to inform the user and medical community of the clinical

differences between the varying levels of hypophosphatemia. At the time of Plaintiff’s

prescription, the labeling did not inform the user or medical community how to monitor serum




                                                 29
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 30 of 72




phosphorous levels so as to be on alert for severely decreasing levels that may result in Severe

HPP or additional injury.

               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with the

               FDA’s regulatory requirements, and that the Injectafer labeling speaks for itself.

               Defendant otherwise denies the allegations in this paragraph.

       79.     At the time of Plaintiff’s prescription, the label only made passing references to the

potential occurrence of hypophosphatemia and no reference at all to Severe HPP. Inadequate to

sufficiently warn the user and medical community, hypophosphatemia (not qualified as moderate

or Severe) was not listed in the “Warnings or Precautions” section or in a prominently placed

“Black Box” warning, but instead was merely listed as an “Adverse Reaction” occurring in greater

than 2% of users.

               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with the

               FDA’s regulatory requirements, and that the Injectafer labeling speaks for itself.

               Defendant otherwise denies the allegations in this paragraph.

       80.     When the label did reference the potential adverse reaction of regular

hypophosphatemia, it significantly downplayed the risk and potential for injury thus confusing and

nullifying the nature of any potential warning:

               (a)    From introduction into the market in July 2013 through January 2018, the

                      “Patient   Information” leaflet section of the labeling refers to

                      “asymptomatic reductions in blood phosphorous”;




                                                  30
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 31 of 72




                (b)     In January 2018, Defendants removed the “asymptomatic” reference in the

                        Patient Information leaflet and simply listed “low levels of phosphorous in

                        your blood,” still without reference to Severe HPP or any explanation as to

                        the clinical significance of low levels of blood phosphorous. Additionally,

                        no portions of the Prescribing Information were adjusted to reflect a

                        potential increase in warning as to the symptoms and injuries that can

                        accompany even a diagnosis of mild or moderate hypophosphatemia;

                (c)     In the “Adverse Reactions in Clinical Trials” section of the labeling,

                        Defendants refer only to “transient decreases in laboratory blood

                        phosphorous levels (< 2 mg/dl)”;

                ANSWER: Defendant admits only that ARI is and has only ever been the sole

                NDA holder for Injectafer with the FDA and is responsible for compliance with

                the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

                itself. Defendant otherwise denies the allegations in this paragraph, including as

                to each subparagraph.

        81.     The aforementioned references to “transient” or “asymptomatic” reductions of

blood phosphorous grossly mischaracterize the known, sharp decrease in blood phosphorous that

can result in Severe HPP and persist over a time period of weeks or months, carrying with it

dangerous, prolonged, and potentially permanent injuries. The injuries and conditions caused by

Severe HPP can have permanent effects, none of which are conveyed to the medical community

via Injectafer’s labeling.

                ANSWER: Defendant admits only that ARI is and has only ever been the sole

                NDA holder for Injectafer with the FDA and is responsible for compliance with




                                                 31
       Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 32 of 72




              the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

              itself. Defendant otherwise denies the allegations in this paragraph.

       82.    The labeling made no reference to the following clinical conditions associated with

Severe HPP: rhabdomyolysis, cardiac arrest, cardiac arrhythmia, or respiratory failure. The

labeling only made passing, inadequate reference in the Post-marketing experience to

hypophosphatemic osteomalacia that was reported in one individual.

              ANSWER: Defendant admits only that ARI is and has only ever been the sole

              NDA holder for Injectafer with the FDA and is responsible for compliance with

              the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

              itself. Defendant otherwise denies the allegations in this paragraph.

       83.    In April 2018 or thereabouts, Defendants removed the reference to “asymptomatic”

reductions in blood phosphorous from the labeling.

              ANSWER: Defendant admits only that ARI is and has only ever been the sole

              NDA holder for Injectafer with the FDA and is responsible for compliance with

              the FDA’s regulatory requirements, and that the Injectafer labeling speaks for

              itself. Defendant otherwise denies the allegations in this paragraph.

       84.    Most recently, in February 2020, the FDA approved revised labeling for Injectafer

that includes the following changes allegedly related to hypophosphatemia:

              (a)     Addition of Section 2.3, entitled “Repeat Treatment Monitoring Safety

                      Assessment,” under “Dosage and Administration” that states: “Injectafer

                      treatment may be repeated if iron deficiency anemia reoccurs. Monitor

                      serum phosphate levels in patients at risk for low serum phosphate who




                                               32
Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 33 of 72




           require a repeat course of treatment [see Warnings and Precautions

           (5.2)]”;

     (b)   Addition of Section 5.2, entitled “Symptomatic Hypophosphatemia,” under

           “Warnings and Precautions” that states: “Symptomatic hypophosphatemia

           requiring clinical intervention has been reported in patients at risk of low

           serum phosphate in the postmarketing setting. These cases have occurred

           mostly after repeated exposure to Injectafer in patients with no reported

           history of renal impairment. Possible risk factors for hypophosphatemia

           include a history of gastrointestinal disorders associated with malabsorption

           of fat-soluble vitamins or phosphate, concurrent or prior use of medications

           that affect proximal renal tubular function, hyperparathyroidism, vitamin D

           deficiency and malnutrition. In most cases, hypophosphatemia resolved

           within three months. Monitor serum phosphate levels in patients at risk for

           low serum phosphate who require a repeat course of treatment. [see Dosage

           and Administration (2.3)]”;

     (c)   In Section 6, “Adverse Reactions,” Hypophosphatemia was added as a

           bulleted adverse reaction;

     (d)   In Section 6.2, “Postmarketing Experience,” the following was added:

           “Metabolism and nutrition disorders: Hypophosphatemia”;

     (e)   In Section 10, “Overdosage”, the following was added: “A patient who

           received Injectafer 18,000 mg over 6 months developed hemosiderosis with

           multiple joint disorder, walking disability, and asthenia.”




                                    33
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 34 of 72




               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with the

               FDA’s regulatory requirements, and that the Injectafer labeling speaks for itself.

               Defendant otherwise denies the allegations in this paragraph, including as to each

               subparagraph.

       85.     Failure to warn of Severe HPP, along with the injuries it can cause – osteomalacia,

rhabdomyolysis, cardiac arrest, cardiac arrhythmia, or respiratory failure – given their clinical

significance and Defendants’ knowledge of the frequency at which they occur in Injectafer users,

is a complete derogation of Defendants’ responsibilities to properly warn of Injectafer’s known

dangers in violation of all relevant state and federal laws.

               ANSWER: Denied.

       86.     In addition to the omission of any reference to Severe HPP, the labeling also omits

any reference in the Clinical Pharmacology section to ferric carboxymaltose’s known effect on the

FGF23 hormone, which in turn is associated with a decrease in blood phosphorous.

               ANSWER: Defendant admits only that ARI is and has only ever been the sole

               NDA holder for Injectafer with the FDA and is responsible for compliance with the

               FDA’s regulatory requirements, and that the Injectafer labeling speaks for itself.

               Defendant otherwise denies the allegations in this paragraph.

       87.     Defendants have long known that ferric carboxymaltose increases the levels of the

hormone fibroblast growth factor 23 (“FGF23”) at a rate far greater than any other iron drug.

Additionally, Defendants have long known that increases in FGF23 can induce hypophosphatemia,

possibly through reduction of phosphate reabsorption in the body. Despite these accepted and

known facts, Defendants at no place in the Injectafer labeling, nor via any other means of




                                                 34
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 35 of 72




communication to the medical community, notified potential users and physicians of Injectafer’s

propensity to increase FGF23 levels far beyond the capacity of any other iron drug. Defendants

have been aware of these risks since and before Injectafer’s entrance into the United States market.

                 ANSWER: Defendant admits only that ARI is and has only ever been the sole

                 NDA holder for Injectafer with the FDA and is responsible for compliance with the

                 FDA’s regulatory requirements, and that the Injectafer labeling speaks for itself.

                 Defendant otherwise denies the allegations in this paragraph.

       88.       Defendants, as the entities responsible for the Injectafer product and labeling, had

a duty to warn potential users of Injectafer’s known risks of Severe HPP, as well as the injuries

that can result from Severe HPP, and also Injectafer’s known propensity to increase FGF23 which

in turn can cause both acute and potentially prolonged Severe HPP.

                 ANSWER: Denied.

       89.       Defendants at no times have attempted to warn users of these risks and have

therefore violated their duties to warn and not misrepresent the benefits of a drug.

                 ANSWER: Denied.

       90.       Defendants also have a duty to explain to the medical community how to properly

investigate and monitor a sharp drop in phosphorous levels. Defendants at no time have provided

such warnings.

                 ANSWER: Denied.

       91.       Defendants additionally have a duty to not manufacture, market, and sell a product

with so unreasonably dangerous that its potential harms far outweigh any potential benefits.

Defendants have failed their duty to ensure safe, well-tested, well-monitored, and properly labeled

products are entered into the pharmaceutical market.




                                                  35
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 36 of 72




               ANSWER: Denied.

                             PLAINTIFF’S USE OF INJECTAFER

       92.     Plaintiff incorporates by reference the factual portion of this Complaint as if fully

set forth herein and additionally, or in the alternative, if same be necessary, allege as follows.

               ANSWER: Defendant incorporates by reference its responses to paragraphs 1

               through 91 above.

       93.     Plaintiff, Katherine Crockett, was a resident of Philadelphia, PA during all times

relevant to this litigation and is now a resident of New York, NY.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       94.     On May 3, 2017, Plaintiff was prescribed Injectafer iron injection for treatment of

her IDA at the Mayo Clinic in Rochester, Minnesota.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       95.     Plaintiff received the first injection at the Mayo Clinic on May 5, 2017. Plaintiff

received her second injection in Philadelphia, PA on May 16, 2017.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       96.     Following Plaintiff’s first Injectafer injection, her blood phosphorous levels sharply

dropped. At one measurement on May 11, 2017, her blood phosphorous dropped to 1.6 mg/dl.

Following her second Injectafer administration, laboratory tests on May 19, 2017 revealed a blood

phosphorous level in the Severe Hypophosphatemia range of 1.2 mg/dl. These tests do not

necessarily represent the lowest levels of Plaintiff’s blood phosphorous following the Injectafer

administration.


                                                 36
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 37 of 72




               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       97.     Plaintiff was subsequently diagnosed with Severe Hypophosphatemia and, as a

result, suffered from multiple hospitalizations, severe nausea, severe weakness and pain, and

severe and constant fatigue. Plaintiff was additionally diagnosed with renal phosphate wasting that

Plaintiff alleges was caused by Injectafer. As a result of Plaintiff’s severe and ongoing

 injuries, Plaintiff had to take a leave of absence from her place of employment and was only

 able to return after several months on limited duties.

               ANSWER: Defendant lacks knowledge or information sufficient to form a belief

               about the truth of the allegations in this paragraph and, therefore, denies them.

       98.     As a result of her use of Injectafer, Plaintiff has suffered, and will likely suffer in

the future, severe and permanent injuries and damages. Plaintiff’s severe and permanent injuries

impair her daily activities.

               ANSWER: Denied.

       99.     Any applicable statutes of limitations have been tolled by the knowing and active

concealment and denial of material facts known by the Defendants when they had a duty to disclose

those facts. The Defendants’ purposeful and fraudulent acts of concealment have keep Plaintiff

ignorant of vital information essential to the pursuit of Plaintiff’s claims, without any fault or lack

of diligence on Plaintiff’s part, for the purpose of obtaining delay on Plaintiff’s filing of their

causes of action. The Defendants’ fraudulent concealment did result in such delay.

               ANSWER: Denied.

       100.    Defendants are estopped from relying on the statute of limitations defense because

Defendants failed to timely disclose, among other things, facts evidencing the defective and



                                                  37
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 38 of 72




unreasonably dangerous nature of Injectafer, as well as information related to Injectafer’s known

ability to cause Plaintiff’s injury

                ANSWER: Denied.

        101.    As pled below, Plaintiff seeks the application of the law of the forum state,

Pennsylvania, which is also home to Defendant Luitpold. However, should this Court determine

in a “choice of law” analysis that another state’s law should apply to this matter, Plaintiff reserves

the right to recover under the laws of that state, as pled below.

                ANSWER: Defendant admits only that Plaintiff seeks relief as stated, denies that

                Plaintiff is entitled to any relief under any State’s law, and otherwise denies the

                allegations in this paragraph.

                            COUNT I – NEGLIGENCE
    (The American Regent Defendants, The Daiichi Sankyo Defendants, and The Vifor
                                    Defendants)

        102.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

                ANSWER: Defendant incorporates by reference its responses to paragraphs 1

                through 101 above.

        103.    At all times relevant, the Defendants were in the business of designing, developing,

testing, manufacturing, labeling, marketing, advertising, promoting, monitoring, selling and/or

distributing Injectafer, including the product administered to Plaintiff.

                ANSWER: Defendant admits only that it researched, developed, and designed

                ferric carboxymaltose and it licenses the API to ARI for manufacture and use in

                the United States by ARI as “Injectafer.” As to entities other than Defendant Vifor

                International, Defendant lacks knowledge or information sufficient to form a




                                                 38
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 39 of 72




              belief about the truth of the allegations in this paragraph and, therefore, denies

              them. Defendant otherwise denies the allegations as to it in this paragraph.

       104.   Defendants had a duty to exercise reasonable and ordinary care in the designing,

developing, testing, manufacturing, labeling, marketing, advertising, promoting, monitoring,

selling and/or distributing of Injectafer so as to avoid exposing others to foreseeable and

unreasonable risks of harm.

              ANSWER: This paragraph states legal conclusions to which no responsive

              pleading is required. For a further response, Defendant admits only that ARI is

              and has only ever been the sole NDA holder for Injectafer with the FDA and is

              responsible for compliance with the FDA’s regulatory requirements. Defendant

              denies that it breached any duty and otherwise denies the allegations in this

              paragraph.

       105.   Defendants breached their duty of care to the Plaintiff and her physicians, in the

testing, monitoring, and pharmacovigilance of Injectafer.

              ANSWER: Denied.

       106.   Defendants knew or reasonably should have known that Injectafer was dangerous

or likely to be dangerous when used in its intended or reasonably foreseeable manner.

              ANSWER: Denied.

       107.   At the time of the manufacture and sale of Injectafer, Defendants knew or should

have known that Injectafer was designed in such a manner so as to cause Severe

Hypophosphatemia and the additional injuries that are known to stem from that diagnosis.

              ANSWER: Denied.




                                                39
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 40 of 72




       108.    At the time of the manufacturer and sale of Injectafer, Defendants knew or should

have known that Injectafer caused a sharp increase in the hormone FGF23 which in turn is

associated with a decrease in blood phosphorous and a host of other sequelae not evident in other

iron injection formulations.

               ANSWER: Denied.

       109.    At the time of the manufacturer and sale of Injectafer, Defendants knew or should

have known that using Injectafer for its intended use to treat IDA or for other indicated or

unindicated conditions promoted by Defendants created a significant risk of a patient suffering

severe injuries, including but not limited to diagnosis of Severe Hypophosphatemia and the injuries

that result consequence to severely low levels of blood phosphorous.

               ANSWER: Denied.

       110.    Defendants knew or reasonably should have known that the consumers of Injectafer

would not realize the danger associated with administration of the drug for its intended use and/or

in a reasonably foreseeable manner.

               ANSWER: Denied.

       111.    Defendants breached their duty to exercise reasonable and prudent care in the

testing, monitoring, and pharmacovigilance, among others, the following ways:

               (a)    Failing to perform reasonable pre-and post-market testing of the product to

                      investigate Injectafer’s (ferric carboxymaltose) propensity to cause Severe

                      Hypophosphatemia;

               (b)    Failing to adequately monitor the adverse events related to Injectafer (ferric

                      carboxymaltose) known to Defendants from published case reports, studies,

                      and reports submitted to Defendants and FDA;




                                                40
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 41 of 72




               (c)     Failing to establish and maintain an adequate post-marketing surveillance

                       program for Injectafer (ferric carboxymaltose) given Defendants’

                       knowledge of link between product and Severe Hypophosphatemia from

                       experiences with ferric carboxymaltose in non-United States markets.

               ANSWER: Denied, including as to each subparagraph.

       112.    A reasonable manufacturer, designer, distributor, promotor, or seller under the

same or similar circumstances would not have engaged in the aforementioned acts and omissions.

               ANSWER: Denied.

       113.    As a direct and proximate result of the Defendants’ negligent testing, monitoring,

and pharmacovigilance of Injectafer (ferric carboxymaltose), Plaintiff has been injured

catastrophically, and sustained severe and permanent pain, suffering, disability, and impairment,

loss of enjoyment of life, loss of care, comfort, and economic damages.

               ANSWER: Denied.

       114.    The aforementioned negligence and wrongs done by the Defendants were

aggravated by the kind of malice, fraud, and grossly negligent disregard for the rights of others,

the public, and Plaintiff, for which the law would allow, and which Plaintiff will seek at the

appropriate time under governing law for the imposition of exemplary (or, punitive) damages, in

that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiff; or when

viewed objectively from Defendants’ standpoint at the time of the conduct, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others; or included material

representations that were false, with Defendants knowing that they was false or with reckless




                                                41
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 42 of 72




disregard as to the truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiff .

                ANSWER: Denied.

        115.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common law.

                ANSWER: Denied.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues so triable as a matter of right.

                ANSWER: Defendant requests that judgment be entered in its favor and against

                Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

                Defendant its attorney’s fees and costs and such other and further relief as the

                Court deems to be just and appropriate.

                  COUNT II – NEGLIGENT FAILURE TO WARN
    (The American Regent Defendants, The Daiichi Sankyo Defendants, and The Vifor
                                    Defendants)

        116.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

                ANSWER: Defendant incorporates by reference its responses to paragraphs 1

                through 115 above.

        117.    Defendants had a duty to exercise reasonable care and comply with existing

standards of care in the marketing, promotion, labeling, packaging, and sale of Injectafer.

                ANSWER: This paragraph states legal conclusions to which no responsive

                pleading is required. For a further response, Defendant admits only that ARI is


                                                  42
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 43 of 72




              and has only ever been the sole NDA holder for Injectafer with the FDA and is

              responsible for compliance with the FDA’s regulatory requirements. Defendant

              denies that it breached any duty and otherwise denies the allegations in this

              paragraph.

       118.   Defendants failed to exercise reasonable care and failed to comply with existing

standards of care in the marketing, promotion, labeling, packaging, and sale of Injectafer.

Defendants knew or should have known that using Injectafer as instructed in the labeling created

an unreasonable risk of harm.

              ANSWER: Denied.

       119.   Defendants, its agents, servants, partners, and/or employees, failed to exercise

reasonable care and failed to comply with existing standards of care in the following acts and/or

omissions, among others:

              (a)     Promoting and marketing Injectafer while knowing at the time of its NDA

                      approval and prior that Injectafer caused Severe Hypophosphatemia;

              (b)     Failing to warn in all Injectafer labeling that Injectafer and ferric

                      carboxymaltose caused Severe Hypophosphatemia;

              (c)     Failing to warn in all Injectafer promotions, Continuing Medical Education

                      (CME), symposia, luncheons, seminars, advertising, publications, and other

                      means of communication to medical community and targeted patient

                      populations that Injectafer caused Severe Hypophosphatemia;

              (d)     Failing to warn of the true incident rates of Severe Hypophosphatemia and

                      Hypophosphatemia from all clinical studies completed by Defendants;




                                               43
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 44 of 72




               (e)     Failing to warn of the accurate and known long-term effects of

                       hypophosphatemia and Severe Hypophosphatemia;

               (f)     Failing to warn of the differences in severity between mild, moderate, and

                       severe hypophosphatemia;

               (g)     Failing to warn physicians and users of need to monitor serum phosphorous

                       levels after administration of Injectafer;

               (h)     Failing to warn physicians and consumers of need to supplement

                       phosphorous levels after administration of Injectafer;

               (i)     Failing to instruct physician and consumers of available treatments for

                       injuries, including but not limited to Severe Hypophosphatemia, caused by

                       Injectafer; and,

               (j)     Failing to disclose their knowledge that Injectafer was known to increase

                       the hormone FGF23 which was known to be associated with a decrease in

                       levels of serum phosphate.

               ANSWER: Denied, including as to each subparagraph.

       120.    Defendants’ failure to warn of the above was the proximate cause of Plaintiff’s

injuries, harm, and economic loss, which Plaintiff continues to suffer.

               ANSWER: Denied.

       121.    The aforementioned negligence and wrongs done by the Defendants were

aggravated by the kind of malice, fraud, and grossly negligent disregard for the rights of others,

the public, and Plaintiff, for which the law would allow, and which Plaintiff will seek at the

appropriate time under governing law for the imposition of exemplary (or, punitive) damages, in

that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiff; or when




                                                 44
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 45 of 72




viewed objectively from Defendants’ standpoint at the time of the conduct, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others; or included material

representations that were false, with Defendants knowing that they was false or with reckless

disregard as to the truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiff .

                ANSWER: Denied.

        122.    Defendants are liable in tort to Plaintiff for their negligent failure to warn under

Pennsylvania common law.

                ANSWER: Denied.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                ANSWER: Defendant requests that judgment be entered in its favor and against

                Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

                Defendant its attorney’s fees and costs and such other and further relief as the Court

                deems to be just and appropriate.

                   COUNT III – NEGLIGENT DESIGN DEFECT
    (The American Regent Defendants, The Daiichi Sankyo Defendants, and The Vifor
                                    Defendants)

        123.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.




                                                  45
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 46 of 72




               ANSWER: Defendant incorporates by reference its responses to paragraphs 1

               through 122 above.

       124.    Defendants are liable to Plaintiff for the injuries and damages sustained by Plaintiff

due to their negligent design and/or formulation of Injectafer.

               ANSWER: Denied.

       125.    At all relevant times to this lawsuit, Defendants owed a duty to consumers including

Plaintiff and her health care providers, to assess, manage, and communicate the risks, dangers, and

adverse effects of Injectafer. The Defendants’ duties included, but were not limited to, carefully

and properly designing, testing, studying, and manufacturing Injectafer.

               ANSWER: This paragraph states legal conclusions to which no responsive

               pleading is required. For a further response, Defendant admits only that ARI is

               and has only ever been the sole NDA holder for Injectafer with the FDA and is

               responsible for compliance with the FDA’s regulatory requirements. Defendant

               denies that it breached any duty and otherwise denies the allegations in this

               paragraph.

       126.    The Defendants negligently and carelessly breached the above-described duties to

Plaintiff by, among other acts and omissions, negligently and carelessly:

               (a)     Failing to use ordinary care in designing, testing, and manufacturing

                       Injectafer;

               (b)     Failing to design Injectafer as to properly minimize the effects on the

                       hormone FGF23 that was known when increased to in turn decrease serum

                       phosphorous;




                                                46
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 47 of 72




               (c)    Failing to counteract in the design the known effects of ferric

                      carboxymaltose that result in an increase in FGF23 and decrease of serum

                      phosphorus;

               (d)    Designing a product with excessive amounts of iron where the benefits of

                      additional iron were greatly outweighed by the risks of excessive iron

                      injected into the body;

               (e)    Designing a product without taking into consideration the proper dosage

                      and necessary break in time between administrations;

               (f)    Utilizing false and misleading claims, including ghost-writing, in

                      advertisements, professional meetings, medical journal articles, advisory

                      meetings, promotional speaking, CMEs, leave-behinds at prescriber offices,

                      detailing, and by other methods and materials in the design and formulation

                      of Injectafer.

               ANSWER: Denied, including as to each subparagraph.

       127.    The Injectafer that was manufactured, distributed, sold and/or supplied by

Defendants was defective in design or formulation in that, when it left the hands of the

manufacturers and/or suppliers and/or distributors, the foreseeable risks exceeded the benefits

associated with the design or formulation.

               ANSWER: Denied.

       128.    The Injectafer manufactured, distributed, sold and/or supplied by Defendants was

defective in design or formulation in that, when it left the hands of the manufacturers and/or

suppliers and/or distributors, it was unreasonably dangerous, it was unreasonably dangerous and




                                                47
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 48 of 72




more dangerous than an ordinary consumer would expect and more dangerous than other iron

injection drugs.

                ANSWER: Denied.

        129.    Despite Defendants’ knowledge of the foreseeable risks and unreasonably

dangerous nature of Injectafer when the product at all times relevant, Defendants brought the

product to market and continued to market the drug when there were safer alternatives available

and in actual use in the United States.

                ANSWER: Denied.

        130.    The aforementioned negligence and wrongs done by the Defendants were

aggravated by the kind of malice, fraud, and grossly negligent disregard for the rights of others,

the public, and Plaintiff, for which the law would allow, and which Plaintiff will seek at the

appropriate time under governing law for the imposition of exemplary (or, punitive) damages, in

that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiff; or when

viewed objectively from Defendants’ standpoint at the time of the conduct, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others; or included material

representations that were false, with Defendants knowing that they was false or with reckless

disregard as to the truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiff .

                ANSWER: Denied.

        131.    As a direct and proximate result of the Defendants’ negligent acts and design of

Injectafer, Plaintiff suffered injuries and damages as set forth in this Complaint.




                                                  48
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 49 of 72




                ANSWER: Denied.

        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                ANSWER: Defendant requests that judgment be entered in its favor and against

                Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

                Defendant its attorney’s fees and costs and such other and further relief as the

                Court deems to be just and appropriate.

                COUNT IV – NEGLIGENT MISREPRESENTATION
    (The American Regent Defendants, The Daiichi Sankyo Defendants, and The Vifor
                                    Defendants)

        132.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

                ANSWER: Defendant incorporates by reference its responses to paragraphs 1

                through 131 above.

        133.    At all relevant times, Defendants negligently provided Plaintiff, her healthcare

providers, and the general medical community with false or incorrect information, or omitted or

failed to disclose material information concerning Injectafer, including, but not limited to,

misrepresentations regarding the safety and known risks of Injectafer.

                ANSWER: Denied.

        134.    The information distributed by the Defendants to the public, the medical

community, Plaintiff and her healthcare providers, including advertising campaigns, labeling

materials, print advertisements, commercial media, was false and misleading and contained

omissions and concealment of truth about the dangers of Injectafer.


                                                 49
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 50 of 72




               ANSWER: Denied.

       135.    Defendants’ intent and purpose in making these misrepresentations was to deceive

and defraud the public and the medical community, including Plaintiff and Plaintiffs’ health care

providers; to falsely assure them of the quality of Injectafer and induce the public and medical

community, including Plaintiff and her healthcare provider to request, recommend, purchase, and

prescribe Injectafer.

               ANSWER: Denied.

       136.    The Defendants had a duty to accurately and truthfully represent to the medical and

healthcare community, medical device manufacturers, Plaintiff, her healthcare providers and the

public, the known risks of Injectafer involving its propensity to cause Severe Hypophosphatemia.

               ANSWER: This paragraph states legal conclusions to which no responsive

               pleading is required. For a further response, Defendant admits only that ARI is

               and has only ever been the sole NDA holder for Injectafer with the FDA and is

               responsible for compliance with the FDA’s regulatory requirements. Defendant

               denies that it breached any duty and otherwise denies the allegations in this

               paragraph.

       137.    Defendants made continued misrepresentations in the Injectafer labeling, including

but not limited to:

               (a)      Decrease in serum phosphorous are simply “transient”;

               (b)      Decreases in serum phosphorous are “asymptomatic”;

               (c)      Misrepresenting the total number of incidences of low blood phosphorous

                        findings in the multiple clinical studies completed by Defendants;




                                                 50
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 51 of 72




               (d)     Misrepresenting the severity of hypophosphatemia associated with

                       Injectafer by failing to warn of Severe Hypophosphatemia while only

                       referencing in passing an adverse effect of hypophosphatemia, which was

                       interpreted by Plaintiff, Plaintiff’s treaters, and the medical community to

                       not rise to the level of Severe Hypophosphatemia;

               (e)     Advertising, promoting, and marketing Injectafer as a safe and superior iron

                       injection drug to the other iron injection drugs on the market that were not

                       known to cause Severe Hypophosphatemia.

               ANSWER: Denied, including as to each subparagraph.

       138.    Defendants have made additional misrepresentations beyond the product labeling

by representing Injectafer as a safe and superior intravenous iron product with only minimal risks.

               ANSWER: Denied.

       139.    Defendants misrepresented and overstated the benefits of Injectafer to Plaintiff,

Plaintiff’s treaters, and the medical community without properly advising of the known risks

related to decreases in serum phosphorous.

               ANSWER: Denied.

       140.    In reliance upon the false and negligent misrepresentations and omissions made by

the Defendants, Plaintiff and Plaintiff’s healthcare providers were induced to, and did use the

Injectafer, thereby causing Plaintiff to endure severe and permanent injuries.

               ANSWER: Denied.

       141.    In reliance upon the false and negligent misrepresentations and omissions made by

the Defendants, Plaintiff and Plaintiff’s healthcare providers were unable to associate the injuries

sustained by Plaintiff with her Injectafer use, and therefore unable to provide adequate treatment.




                                                51
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 52 of 72




               ANSWER: Denied.

       142.    Defendants knew and had reason to know that the Plaintiff, Plaintiff’s healthcare

providers, and the general medical community did not have the ability to determine the true facts

which were intentionally and/or negligently concealed and misrepresented by the Defendants.

               ANSWER: Denied.

       143.    Plaintiff and her healthcare providers would not have used or prescribed Injectafer

had the true facts not been concealed by the Defendants.

               ANSWER: Denied.

       144.    Defendants had sole access to many of the material facts concerning the defective

nature of Injectafer and its propensity to cause serious and dangerous side effects.

               ANSWER: Denied.

       145.    At the time Plaintiff was prescribed and administered Injectafer, Plaintiff and her

healthcare providers were unaware of Defendants’ negligent misrepresentations and omissions.

               ANSWER: Denied.

       146.    The Defendants failed to exercise ordinary care in making representations

concerning Injectafer while they were involved in their manufacture, design, sale, testing, quality

assurance, quality control, promotion, marketing, labeling, and distribution in interstate commerce,

because the Defendants negligently misrepresented Injectafer’s high risk of unreasonable and

dangerous adverse side effects.

               ANSWER: Denied.

       147.    Plaintiff and Plaintiff’s healthcare providers reasonably relied upon the

misrepresentations and omissions made by the Defendants where the concealed and




                                                52
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 53 of 72




misrepresented facts were critical to understanding the true dangers inherent in the use of the

Injectafer.

                ANSWER: Denied.

        148.    Plaintiff and Plaintiff’s healthcare providers’ reliance on the foregoing

misrepresentations and omissions was the direct and proximate cause of Plaintiffs injuries.

                ANSWER: Denied.

        149.    The aforementioned misrepresentations and wrongs done by the Defendants were

aggravated by the kind of malice, fraud, and grossly negligent disregard for the rights of others,

the public, and Plaintiff, for which the law would allow, and which Plaintiff will seek at the

appropriate time under governing law for the imposition of exemplary (or, punitive) damages, in

that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiff; or when

viewed objectively from Defendants’ standpoint at the time of the conduct, involved an extreme

degree of risk, considering the probability and magnitude of the potential harm to others, and

Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded with

conscious indifference to the rights, safety, or welfare of others; or included material

representations that were false, with Defendants knowing that they was false or with reckless

disregard as to the truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiff .

                ANSWER: Denied.

        150.    Defendants are liable in tort to Plaintiff for their wrongful conduct pursuant to

Pennsylvania common law.

                ANSWER: Denied.




                                                  53
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 54 of 72




        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                ANSWER: Defendant requests that judgment be entered in its favor and against

                Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

                Defendant its attorney’s fees and costs and such other and further relief as the

                Court deems to be just and appropriate.

                                 COUNT V – FRAUD
           (The American Regent Defendants and The Daiichi Sankyo Defendants)

        151.    Plaintiff realleges and incorporates by reference every allegation of this Complaint

as if each were set forth fully and completely herein.

                ANSWER: Defendant incorporates by reference its responses to paragraphs 1

                through 150 above.

        152.    The Defendants, specifically American Regent, Luitpold, and Daiichi Sankyo,

falsely and fraudulently have represented and continue to represent to the medical and healthcare

community, Plaintiff and her physicians, and/or the public that Injectafer has been appropriately

tested and was found to be safe and effective.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        153.    The representations made by the Defendants American Regent, Luitpold, and

Daiichi Sankyo were, in fact, false. When the Defendants made their representations, they knew

and/or had reason to know that those representations were false, and they willfully, wantonly, and



                                                 54
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 55 of 72




recklessly disregarded the inaccuracies in their representations and the dangers and health risks to

users of Injectafer.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        154.    These representations were made by the Defendants American Regent, Luitpold,

and Daiichi Sankyo with the intent of defrauding and deceiving the medical community, Plaintiff,

and the public, and also inducing the medical community, Plaintiff, Plaintiff’s physicians, and/or

the public, to recommend, prescribe, dispense, and purchase Injectafer for use as a treatment for

Iron Deficiency Anemia (IDA) while concealing the drug’s known propensity to cause Severe

Hypophosphatemia and the consequent injuries that occur from low levels of blood phosphorous.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        155.    In representations to Plaintiff and/or to her healthcare providers, including

Plaintiff’s prescribing physician Dr. Go, the Defendants American Regent, Luitpold, and Daiichi

Sankyo fraudulently stated on the Injectafer product labeling in existence at the time Plaintiff was

prescribed Injectafer in May 2017, specifically the Injectafer (ferric carboxymaltose) labeling

Revised July 2013:

                (a)       Decreases in serum phosphorous are simply “transient” (Section 6.1);

                (b)       Decreases in serum phosphorous are “asymptomatic” (Patient Information);




                                                  55
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 56 of 72




               (c)    Misrepresenting the total number of incidences of low blood phosphorous

                      findings in the multiple clinical studies completed by Defendants (Section

                      6.1);

               (d)    That Injectafer was safe and efficacious for adult Patients regardless of pre-

                      existing conditions related to blood phosphorous disease or deficiency, or

                      FGF23 disease or deficiency.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied, including as to each subparagraph.

       156.    In representations to Plaintiff and/or to her healthcare providers, including

Plaintiff’s prescribing physician Dr. Go, the Defendants American Regent, Luitpold, and Daiichi

Sankyo fraudulently concealed and intentionally omitted the following material information from

the Injectafer product labeling in existence at the time Plaintiff was prescribed Injectafer in May

2017, specifically the Injectafer (ferric carboxymaltose) labeling Revised July 2013:

               (a)    That Injectafer causes Severe Hypophosphatemia and potentially long-term

                      and permanent injuries that result from low blood phosphorous including

                      but not limited to osteomalacia, rhabdomyolysis, respiratory failure, cardiac

                      arrest, cardiac arrhythmia;

               (b)    That Injectafer was known to increase the hormone FGF23 which in turn is

                      associated with the decreased of blood phosphorus levels;

               (c)    That Injectafer was considerably less safe than the other iron supplement

                      and iron injection products on the market given its unique propensity to

                      cause Severe Hypophosphatemia;




                                                56
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 57 of 72




              (e)       That Injectafer was not adequately tested following the Defendants’

                        knowledge that the drug was causing Severe Hypophosphatemia at

                        increased and alarming levels;

              (f)       That Defendants deliberately failed to follow up on the adverse results from

                        clinical studies and formal and informal reports from physicians and other

                        healthcare providers and either ignored, concealed and/or misrepresented

                        those findings;

              (g)       That there is a clinically important difference between mild or moderate

                        hypophosphatemia and Severe Hypophosphatemia, the latter of which is a

                        serious harm caused by Injectafer use; and,

              (h)       That Injectafer was negligently designed as set forth in the Negligent

                        Defective Design Count.

              ANSWER: The allegations in this paragraph are not directed toward Defendant,

              and therefore no response is required. To the extent a response is required, it is

              denied, including as to each subparagraph.

       157.   The American Regent, Luitpold, and Daiichi Sankyo Defendants were under a duty

to disclose to Plaintiff and her physicians the defective nature of Injectafer, including but not

limited to, the risk of Severe Hypophosphatemia and its ability to cause debilitating and/or

permanent injuries.

              ANSWER: The allegations in this paragraph are not directed toward Defendant,

              and therefore no response is required. To the extent a response is required, it is

              denied.




                                                  57
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 58 of 72




        158.    The Defendants American Regent, Luitpold, and Daiichi Sankyo had a duty when

disseminating information to the public to disseminate truthful information; and a parallel duty not

to deceive the public, Plaintiff, and/or her physicians.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        159.    The American Regent, Luitpold, and Daiichi Sankyo Defendants knew or had

reason to know that incidences of decreased in blood phosphorous were not temporary, transient,

or asymptomatic, as a result of information from case studies, clinical trials, literature, and adverse

event reports available to the Defendants at the time of the development and sale of Injectafer, as

well as at the time of Plaintiff’s Injectafer prescription.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        160.    The American Regent, Luitpold, and Daiichi Sankyo Defendants knew or had

reason to know that Injectafer caused Severe Hypophosphatemia and related conditions as a result

of information from case studies, clinical trials, literature, and adverse event reports available to

the Defendants at the time of the development and sale of Injectafer, as well as at the time of

Plaintiff’s Injectafer prescription.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.




                                                   58
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 59 of 72




       161.    The American Regent, Luitpold, and Daiichi Sankyo Defendants’ concealment and

omissions of material facts concerning the safety of the Injectafer were made purposefully,

willfully, wantonly, and/or recklessly to mislead Plaintiff, Plaintiff’s physicians, surgeons and

healthcare providers and to induce them to purchase, prescribe, and/or use Injectafer.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.

       162.    At the time these representations were made by Defendants, and at the time Plaintiff

and/or her physicians used Injectafer, Plaintiff and/or her physicians were unaware of the

falsehood of these representations.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.

       163.    In reliance upon these false representations, Plaintiff was induced to, and did use

Injectafer, thereby causing severe, debilitating, and potentially permanent personal injuries and

damages to Plaintiff. The Defendants knew or had reason to know that the Plaintiff had no way to

determine the truth behind the Defendants’ concealment and omissions, and that these included

material omissions of facts surrounding the use of Injectafer, as described in detail herein.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.




                                                 59
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 60 of 72




       164.    In comporting with the standard of care for prescribing physicians, Plaintiff’s

prescribing physician relied on the labeling for Injectafer in existence at the May 2017 date of

prescription that included the aforementioned fraudulent statements and omissions.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.

       165.    These representations made by American Regent, Luitpold, and Daiichi Sankyo

were false when made and/or were made with the pretense of actual knowledge when such

knowledge did not actually exist, and were made recklessly and without regard to the true facts.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.

       166.    Plaintiff did not discover the true facts about the dangers and serious health and/or

safety risks, nor did Plaintiff discover the false representations of the Defendants American

Regent, Luitpold, and Daiichi Sankyo, nor would Plaintiff with reasonable diligence have

discovered the true facts about the Defendant’s misrepresentations at the time when Injectafer was

prescribed to her.

               ANSWER: The allegations in this paragraph are not directed toward Defendant,

               and therefore no response is required. To the extent a response is required, it is

               denied.

       167.    As a proximate result of the Defendants’ fraudulent statements and omissions,

Plaintiff has been seriously injured, and sustained severe and permanent injury, pain, suffering,

disability, and impairment, loss of enjoyment of life, loss of care, comfort, and economic damages.




                                                60
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 61 of 72




                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        168.    The aforementioned fraudulent statements and omissions and wrongs done by the

Defendants were aggravated by the kind of malice and grossly negligent disregard for the rights

of others, the public, and Plaintiff, for which the law would allow, and which Plaintiff will seek at

the appropriate time under governing law for the imposition of exemplary (or, punitive) damages,

in that Defendants’ conduct was specifically intended to cause substantial injury to Plaintiff; or

when viewed objectively from Defendants’ standpoint at the time of the conduct, involved an

extreme degree of risk, considering the probability and magnitude of the potential harm to others,

and Defendants were actually, subjectively aware of the risk involved, but nevertheless proceeded

with conscious indifference to the rights, safety, or welfare of others; or included material

representations that were false, with Defendants knowing that they was false or with reckless

disregard as to the truth and as a positive assertion, with the intent that the representation is acted

on by Plaintiff .

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.

        169.    Defendants are liable in tort to Plaintiff for their fraudulent conduct pursuant to

Pennsylvania common law.

                ANSWER: The allegations in this paragraph are not directed toward Defendant,

                and therefore no response is required. To the extent a response is required, it is

                denied.




                                                  61
           Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 62 of 72




        WHEREFORE, Plaintiff demands judgment against the Defendants, jointly and severally,

for compensatory damages, for punitive damages and for costs, in an as yet unliquidated sum in

excess of $75,000.00, and such other relief as this Court deems just and for a trial by jury on all

issues as triable as a matter of right.

                ANSWER: Defendant requests that judgment be entered in its favor and against

                Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

                Defendant its attorney’s fees and costs and such other and further relief as the

                Court deems to be just and appropriate



                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully demands judgment against all Defendants and each

of them, individually, jointly and severally, and requests compensatory damages, together with

interest, cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as

well as:

                A)      compensatory damages for past, present, and future damages, including, but

                        not limited to, great pain and suffering and emotional distress and anguish,

                        for personal injuries sustained by Plaintiff, health and medical care costs,

                        together with interest and costs as provided by law;


                B)      for all ascertainable economic and non-economic damages in an amount as

                        provided by law and to be supported by evidence at trial;


                C)      for specific damages according to proof;


                D)      for Punitive and Exemplary damages according to proof;



                                                  62
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 63 of 72




          E)      for pre-judgment interest and post-judgment interest as allowed by law;


          F)      for reasonable attorneys’ fees;


          G)      for the costs of these proceedings; and


          H)      for such other and further relief as this Court deems just and proper.


          ANSWER: Defendant requests that judgment be entered in its favor and against

          Plaintiff, and that this Court dismiss the Complaint with prejudice and grant

          Defendant its attorney’s fees and costs and such other and further relief as the Court

          deems to be just and appropriate. Defendant denies that Plaintiff is entitled to any

          of the damages or other relief, including attorneys’ fees or costs, specified here or

          at any point in the Complaint.


                            DEMAND FOR JURY TRIAL


   Plaintiff demands a jury trial with regards to all claims.


          ANSWER: Defendant admits only that Plaintiff seeks a jury trial, and requests

          that judgment be entered in its favor and against Plaintiff, and that this Court

          dismiss the Complaint with prejudice and grant Defendant its attorney’s fees and

          costs and such other and further relief as the Court deems to be just and

          appropriate.



   Defendant denies any and all allegations contained in the Complaint not specifically

admitted hereinabove.




                                            63
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 64 of 72




                                    AFFIRMATIVE DEFENSES

   In further response to the Complaint, Defendant pleads the following Affirmative Defenses.

By asserting these Affirmative Defenses, Defendant does not assume any burden of proof not

otherwise legally assigned to it.

                                          FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                        SECOND DEFENSE

       Plaintiff is not entitled, on the law or the facts, to any of the damages that she claims.

                                         THIRD DEFENSE

       Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not sustained any

   injury or damage due to any act or omission of Defendant. In particular, Plaintiff has not pled

   facts identifying any specific alleged misstatement or omission upon which Plaintiff and/or

   her prescribing physician(s) saw, read, or relied upon, or that caused her physician(s) to

   prescribe Injectafer.

                                        FOURTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the learned intermediary or

   sophisticated user doctrine. While Defendant did not have a duty to warn, any duty to warn

   of the known and knowable risks of Injectafer extends, if at all, only to the learned

   intermediary in this case, who is Plaintiff’s prescribing physician(s).

                                          FIFTH DEFENSE

       Plaintiff’s claims, if permitted to proceed, would deprive Defendant of its rights to

   substantive and procedural due process of law under the United States and state



                                                 64
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 65 of 72




Constitutions, because the Complaint fails to state with sufficient particularity the

circumstances and communications allegedly constituting fraud and misrepresentation.

                                    SIXTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, by the doctrine of federal preemption.

The relief sought would impede, impair, frustrate, or burden the effectiveness of federal law,

including the Federal Food, Drug and Cosmetic Act (“FDCA”) and the regulations under it.

Plaintiff’s claims are also barred, in whole or in part, because the federal government has

preempted the applicable field of law. The FDA is vested with exclusive regulatory authority

and has the expertise to determine the content and acceptability of materials disseminated to

healthcare providers regarding prescription medications. In particular (but without

limitation), any claim that Injectafer should never have been approved, or that the design of

Injectafer was defective, are plainly preempted. Furthermore, to the extent that Plaintiff’s

claims are based on any alleged misrepresentations to the FDA, the claims are barred under

Buckman Co. v. Plaintiffs’ Legal Committee, 531 U.S. 341 (2001) and other precedent.

                                      SEVENTH DEFENSE

   Plaintiff’s claims are barred as an impermissible attempt to enforce the FDCA.

                                       EIGHTH DEFENSE

   Any award of compensatory or punitive damages in this action would violate the Fourth,

Fifth, Eighth, and Fourteenth Amendments to the United States Constitution. An award of

punitive damages would violate Defendant’s rights to due process, and Plaintiff’s claims for

punitive damages, thus, are barred by the United States and state Constitutions. Plaintiff’s

request for actual or compensatory damages violates the Excessive Fines Clause of the



                                             65
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 66 of 72




Eighth Amendment to the United States Constitution because the unquantifiable damages

sought constitute an excessive and arbitrary punishment that furthers no legitimate purpose

and, thus, is an arbitrary deprivation of property.

                                        NINTH DEFENSE

   Defendant specifically references all limitations as to punitive or exemplary damages,

including those set forth in BMW of North America, Inc. v. Gore, 517 U.S. 559 (1996);

Cooper Industries v. Leatherman Tool Group, Inc., 532 U.S. 424 (2001) and State Farm Mut.

Automobile Ins. Co. v. Campbell, 538 U.S. 408 (2003).

                                        TENTH DEFENSE

   To the extent that Plaintiff’s claims are premised on a theory of liability without actual

proof of causation or reliance, such claims violate Defendant’s rights to substantive and

procedural due process of law and to equal protection under the law.

                                     ELEVENTH DEFENSE

   Plaintiff’s claims are barred by the doctrine of remoteness or a lack of general and

specific causation.

                                      TWELFTH DEFENSE

   Defendant is entitled to, and claims the benefit of, all defenses and preemption set forth

in or arising from any rule of law or statute in the Commonwealth of Pennsylvania or any

state whose laws are deemed to apply.




                                             66
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 67 of 72




                                    THIRTEENTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, by the applicable prescriptive periods,

statutes of repose, or statutes of limitations, or by the doctrine of laches, or any and all

legislative or administrative restrictions on the time within which Plaintiff was required to

commence an action.

                                    FOURTEENTH DEFENSE

   Plaintiff’s claims and any relief thereon are barred, in whole or in part, by the doctrines of

waiver, estoppel, unclean hands, collateral estoppel, or res judicata.

                                     FIFTEENTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, to the extent she was negligent, careless,

and at fault, and acted so as to contribute substantially to any alleged risk of injury and

damages.

                                     SIXTEENTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, because the risk of injuries, if any, to

Plaintiff, resulted from pre-existing or related medical conditions or idiosyncratic reactions,

and not from any act or omission of any Defendant.

                                   SEVENTEENTH DEFENSE

   Plaintiff’s claims should be dismissed, reduced, offset, or barred in accordance with the

principles of equitable indemnity or comparative contribution under the laws of the

Commonwealth of Pennsylvania or any state whose laws are deemed to apply.




                                              67
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 68 of 72




                                   EIGHTEENTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, because if Plaintiff suffered injuries –

which averments are expressly denied—the injuries or risk of injuries were solely caused by

and attributed to the unintended, unreasonable, and improper use which Plaintiff or her

physician made of Injectafer.

                                   NINETEENTH DEFENSE

   The alleged injuries, losses, or damages, if any, were caused by the actions, negligence,

carelessness, fault, strict liability, or omissions of third parties over which Defendant has no

control or responsibility.

                                    TWENTIETH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, because Plaintiff has failed to exercise

reasonable care and diligence and failed to mitigate her alleged damages.

                                  TWENTY-FIRST DEFENSE

   The liability of Defendant, and such liability is expressly denied, for Plaintiff’s non-

economic loss must be apportioned in accordance with the provisions of the law of

Pennsylvania and any other state whose law is deemed to apply.

                                TWENTY-SECOND DEFENSE

   While Defendant denies that it owed the duties raised in the Complaint, Defendant

nevertheless discharged, according to law and due care, every duty it may have owed to

anyone in connection with the issues raised by the Complaint.




                                             68
    Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 69 of 72




                                 TWENTY-THIRD DEFENSE

   Plaintiff’s claims are barred, in whole or in part, because Defendant had no duty to warn

healthcare providers of risks because it is not the NDA-holder, nor did it market, sell,

promote, or distribute Injectafer or ferric carboxymaltose in the United States.

                                TWENTY-FOURTH DEFENSE

   Defendant pleads as a setoff any monies received from collateral sources for the injuries

or damages alleged in the Complaint.

                                 TWENTY-FIFTH DEFENSE

   Plaintiff’s claims are barred, in whole or in part, because Plaintiff would be unjustly

enriched if allowed to recover any portion of the damages alleged in the Complaint.

                                 TWENTY-SIXTH DEFENSE

   In the event Defendant is held liable to Plaintiff — and such liability is expressly denied

— and any other entity is also found liable, Defendant is entitled to a percentage contribution

of the total liability from said entity in accordance with principles of indemnity and

contribution as well as pursuant to any other state law deemed to apply.

                               TWENTY-SEVENTH DEFENSE

   Defendant hereby gives notice that it intends to rely upon and incorporate by reference

any affirmative defenses that may be asserted by any co-defendant in this lawsuit.




                                             69
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 70 of 72




                                    TWENTY-EIGHTH DEFENSE

        Defendant gives notice that it intends to raise and rely upon any additional defenses that

    become available or apparent during discovery and it, thus, reserves the right to amend this

    pleading and assert such additional defenses.

                                     TWENTY-NINTH DEFENSE

        Defendant asserts the provisions of all statutory caps on damages of any sort, including

    punitive, non-economic or exemplary damages, under the laws of the Commonwealth of

    Pennsylvania or any state whose law is deemed to apply.

                                        THIRTIETH DEFENSE

        Defendant relies upon all defenses made available under the law of the Commonwealth

    of Pennsylvania.

                                      THIRTY-FIRST DEFENSE

        Neither Defendant Vifor International, nor its subsidiaries or affiliates, manufactured,

marketed, or distributed Injectafer or ferric carboxymaltose in the United States and thus claims

against it are barred.




                                                 70
      Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 71 of 72




Dated: June 18, 2021                Respectfully submitted,

                                    /s/ Heather R. Olson                __
                                    Albert G. Bixler (PA Id. No. 45639)
                                    Heather R. Olson (PA Id. No. 92073)
                                    ECKERT SEAMANS CHERIN & MELLOTT, LLC
                                    Two Liberty Place
                                    50 South 16th Street, 22nd Floor
                                    Philadelphia, PA 19102
                                    Telephone: 215-851-8400
                                    Facsimile: 215-851-8383
                                    abixler@eckertseamans.com
                                    holson@eckertseamans.com

                                    Heidi Levine (admitted pro hac vice)
                                    Caitlin N. Matheny (admitted pro hac vice)
                                    SIDLEY AUSTIN LLP
                                    787 Seventh Avenue
                                    New York, NY 10019
                                    Telephone: (212) 839-5300
                                    Facsimile: (212) 829-5599
                                    hlevine@sidley.com
                                    cmatheny@sidley.com

                                    Michael L. Lisak (admitted pro hac vice)
                                    SIDLEY AUSTIN LLP
                                    One South Dearborn
                                    Chicago, IL 60603
                                    Telephone: (312) 853-7000
                                    Facsimile: (312) 853-7036
                                    mlisak@sidley.com

                                    Attorneys for Defendant
                                    Vifor (International) AG




                                    71
        Case 2:19-cv-00276-WB Document 202 Filed 06/18/21 Page 72 of 72




                                CERTIFICATE OF SERVICE

       I, Heather R. Olson, Esquire, hereby certify that on this 18th day of June, 2021, I

electronically filed the foregoing with the Court using the CM/ECF system, and thereby delivered

the foregoing by electronic means to all counsel of record.

                                                     /s/ Heather R. Olson
                                                     Heather R. Olson




                                                72
